           Case 5:17-cv-04416-JLS Document 80 Filed 05/21/20 Page 1 of 5




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     GIORGI GLOBAL HOLDINGS, INC., et al,

                            Plaintiffs,

            v.                                                                CIVIL ACTION
                                                                               NO. 17-4416
      WIESLAW SMULSKI, et al,

                            Defendants.


                                   MEMORANDUM OPINION

Schmehl, J. /s/ JLS                                                                 May 21, 2020

I.        BACKGROUND

            Plaintiffs filed the instant suit against Defendants alleging civil violations of the

     Racketeer Influenced and Corrupt Organizations Act, breach of contract, violations of the

     Computer Fraud & Abuse Act and unjust enrichment. Plaintiffs requested via letter that

     Defendant Wieslaw Smulski be ordered to produce documents in compliance with the

     Federal Rules of Civil Procedure without regard to Polish law and/or the EU General Data

     Protection Regulation. For the reasons that follow, I find that the GDPR and/or Polish

     privacy law does not bar Smulski’s production of relevant documents in this matter.

II.       DISCUSSION

            Although Defendant Wieslaw Smulski resides in Poland, he is a US citizen and

     subject to the jurisdiction of this Court, having been sued by several American companies

     here in the Eastern District of Pennsylvania. This opinion addresses Mr. Smulski’s claim

     that he cannot produce otherwise discoverable documents in this litigation because the

     European General Data Protection Regulation (“GDPR”) and/or Polish privacy law

     prohibit him from doing so. Both parties have produced expert reports that address their
       Case 5:17-cv-04416-JLS Document 80 Filed 05/21/20 Page 2 of 5




respective positions as to whether the GDPR applies to forbid Smulski’s production of

documents. A review of the law on this issue clearly shows that Smulski cannot rely on

the GDPR and/or any other Polish privacy law to avoid production of relevant documents

in this matter.

       Generally, a foreign country’s statute precluding disclosure of evidence “do[es] not

deprive an American court of the power to order a party subject to its jurisdiction to

produce evidence even though the act of production may violate that statute.” Societe

Nationale Industrielle Aerospatiale v. U.S. Dist. Ct. for S. Dist. of Iowa, 482 U.S. 522,

544 n. 29 (1987). In determining whether the foreign statute excuses noncompliance

with discovery, courts consider a multi-factor balancing test set forth in the Restatement

(Third) of Foreign Relations Law § 442(1)(c) to balance “the interests of the United

States and the party seeking discovery against the foreign state’s interest in secrecy.”

AstraZeneca LP v. Breath Ltd., 2011 WL 1421800, at * 11 (D.N.J. Mar. 31, 2011). The

factors to be considered include: 1) the importance of the documents or other

information requested to the litigation; 2) the degree of specificity of the request; 3)

whether the information originated in the United States; 4) the availability of alternative

means of securing the information; and 5) the extent to which noncompliance would

undermine important interests of the United States. Restatement (Third) of Foreign

Relations Law § 422(1)(c); see also In re Air Crash at Taipei, Taiwan on Oct. 31, 2000,

211 F.R.D. 374, 377 (C.D. Cal. 2002). Further, “[t]he party relying on foreign law has the

burden of showing such law bars production.” In re Air Crash at Taipei, 211 F.R.D. at

377.




                                              2
      Case 5:17-cv-04416-JLS Document 80 Filed 05/21/20 Page 3 of 5




     In analyzing these factors, the importance of the documents to the litigation weighs

in favor of disclosure when “there is a substantial likelihood that the documents will

prove to be important to the prosecution of plaintiffs’ claims.” Laydon v. Mizuho Bank,

Ltd., 183 F.Supp.3d 409, 420 (S.D.N.Y. 2016). In this action, Plaintiffs seek documents

regarding Mr. Smulski’s alleged asset-stripping/money laundering scheme and Can-

Pack’s outsourcing and have received no such documents from Smulski to date. I find

that there is a substantial likelihood that the documents Plaintiffs seek from Smulski will

be important to Plaintiffs’ case; accordingly, this factor weighs in favor of production.

     The second factor examines the degree of specificity of the request. A thorough

reading of Plaintiffs’ requests for production of documents shows that they are

sufficiently specific. Further, Mr. Smulski agreed to produce relevant documents in

response to this discovery before he claimed the GDPR prevented him from doing so.

Therefore, this factor also weighs in favor of production.

     The third factor is whether the information originated in the United States.

Although Mr. Smulski is a U.S. citizen, it appears most of the documents Plaintiffs are

seeking originated in Poland or elsewhere outside of the United States. Therefore, this

factor weighs against Smulski’s production of documents.

     The fourth factor is the availability of alternate means of securing the information.

In this matter, Plaintiffs have produced an expert report that opines that Mr. Smulski

deleted information from his Can-Pack computer in 2013 and 2014 and directed other

Can-Pack employees to do the same. Accordingly, it is apparent that Smulski has, at a

minimum, emails and other documents that are no longer in the possession of Can-Pack.




                                             3
       Case 5:17-cv-04416-JLS Document 80 Filed 05/21/20 Page 4 of 5




As such, there is no alternative means for Plaintiffs to obtain this information, and this

factor weighs in favor of production.

      Lastly, the fifth factor is the extent to which noncompliance would undermine

important interests of the United States. This has been described as “the most important

factor.” Richmark Corp. v. Timber Falling Consultants, 959 F.2d 1468, 1476 (9th Cir.

1992). The United States “has a substantial interest in fully and fairly adjudicating

matters before its courts – an interest only realized if parties have access to relevant

discovery – and in vindicating the rights of American plaintiffs.” Fenerjian v. Nong Shim

Co., Ltd., 2016 WL 245263, at * 5 (N.D. Cal. Jan. 21, 2016). The interest of the United

States in adjudicating this matter is substantial and requires production of relevant

discovery. It is true that Poland has an interest in protecting the personal data of its

citizens, but the parties in this matter entered into a Protective Order and ESI Protocol

that will protect the personal data of any Polish third parties. See Finjan, Inc. v. Zscaler,

2019 WL 618554, at *3 (N.D. Cal. Feb. 14, 2019) (foreign country’s interest is

diminished “where the court has entered a protective order preventing the disclosure of

the secret information.”) Therefore, this factor also weighs in favor of production.

      As stated above, Defendant Smulski, an American citizen sued in the United States,

bears the burden of showing that the GDPR and/or Polish privacy law bar production of

these relevant documents. 1 This he cannot do. Consideration of the Restatement factors



1
  I note that in his response to Plaintiffs’ letter brief on this issue, Defendant Smulski does not analyze the
Restatement factors discussed above. Rather, Smulski argues that these factors should only be examined
when a party has failed to comply with a prior discovery order based on GDPR, and since no order has yet
been entered as to the GDPR in this matter, entry of an order in unwarranted. However, Mr. Smulski cites
to no case holding that a court must order production before using the Restatement factors that are meant to
assist a court in deciding whether to order production. Cf Finjan, 2019 WL 618554 at * 3 (no order had
been entered prior to the Court examining the Restatement factors and ordering Defendant to produce
documents that he claimed could not be produced under GDPR).


                                                      4
        Case 5:17-cv-04416-JLS Document 80 Filed 05/21/20 Page 5 of 5




  above leads to the conclusion that production of relevant discoverable documents is

  warranted in this case.

III.   CONCLUSION

       For all the reasons set forth above, Defendant Smulski may not rely upon the GDPR

  and/or Polish privacy law to avoid production of relevant, discoverable documents in this

  matter.




                                              5
